 In the Matterof RICHARDSONCOMPANYandLOCALUNION No. 442,U. A. W. A.Case No. R-385SUPPLEMENTALDECISIONANDORDERFebruar^^y 14, 1938On September 14, 1937, Local Union No. 442, United AutomobileWorkers of America, herein called the U. A. W. A., filed with theRegional Director for the Eleventh Region (Indianapolis, Indiana)a petition alleging that a question affecting commerce had arisenconcerning the representation of employees of Richardson Com-pany, Indianapolis, Indiana, herein called the Company, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On October 8, 1937, the National Labor Re-lations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.Pursuant to notice to the Company, the U. A. W. A., and FederalLabor Union No. 21,197, American Federation of Labor, a labororganization purporting to represent employees directly affected bythe investigation, a hearing was held at Indianapolis, Indiana, onNovember 2 and 3, 1937, before Lawrence J. Kosters, the Trial Exam-iner duly designated by the Board.On January 11, 1938, the Boardissued a Decision, Order, and Direction of Election.'The Directionof Election provided that an election by secret ballot should be heldamong the production and maintenance employees of the Companywho were employed by it in the pay-roll period immediately preced-ing September 14, 1937, excluding foremen; other supervisory em-ployees, clerical employees, watchmen, and those who had since quitor been discharged for cause, to determine whether they desired to14 N L R B. 83529580535-38--20 296NATIONAL LABOR RELATIONS BOARDbe represented by Local Union No. 442, United Automobile Workersof America, affiliated with the Committee for Industrial Organiza-tion, or Federal Labor Union No. 21,197, affiliated with the AmericanFederation of Labor, for the purposes of collective bargaining, orby neither.Pursuant to the Direction, balloting was conducted on January 26,198.Full opportunity was accorded to all the parties to this investi-gation to participate in the conduct of the secret ballot and to makechallenges.Thereafter, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 1, as amended, issued and duly served upon theparties to the proceeding his Intermediate Report on the ballot.Noexceptions to the Intermediate Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows :Total number eligible___________________________________________202Total number of ballots counted________________________________ 174Totalnumberof votes for the United Automobile Workers of Amer-' ica, Local Union No.442, affiliatedwith the C. I. O_____________ 57Totalnumber of votes for the FederalLabor Union No. 21,197,affiliatedwith the A. F. of L_________________________________20Total numberof votes forneither organization__________________91Totalnumber of blank ballots___________________________________2Total number of void ballots____________________________________1Total number of challenged ballots______________________________3The results of the secret ballot show that no collective bargainingrepresentatives have been selected by a majority of the employees ofthe Company in the appropriate unit.We will accordingly dismissthe petition for investigation and certification filed by the U. A. W. A.ORDERPursuant to Article III, Sections 8 and 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 1, as amended, it isordered that the petition' filed by Local Union No. 442, United Auto-mobileWorkers of America for investigation and certification ofrepresentatives of employees of Richardson Company, Indianapolis,Indiana, be, and it hereby is, dismissed.